IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 MELISSA NEWMAN, nka MELISSA            )         No. 81055-3-I
 POSTYENI,                              )
                                        )         DIVISION ONE
                     Respondent,        )
                                        )         UNPUBLISHED OPINION
              v.                        )
                                        )
 MICHAEL MARTINEK,                      )
                                        )
                     Appellant.         )
                                        )

      HAZELRIGG, J. — Michael Martinek appeals the trial court’s denial of his

motion to revise a commissioner’s order.      The commissioner confirmed the

arbitrator’s decision entering a long-distance parenting plan after Martinek moved

to Texas with the parties’ daughter. He contends that the superior court erred by

concluding that the arbitrator did not exceed her authority under the parties’

agreement when she entered the long distance parenting plan. We affirm the

superior court’s order and deny the mother’s request for attorney fees on appeal.


                                     FACTS

      Michael Martinek and Melissa Postyeni (formerly known as Melissa

Newman) are the parents of a 13-year old daughter. In 2010, the court signed a

divorce decree and entered a parenting plan. In 2013, the parties agreed that

Martinek would be the primary residential parent. On July 29, 2017, Martinek
No. 81055-3-I/2


served Postyeni with a notice of intended relocation with their daughter from

Seattle to Texas. Postyeni successfully moved for a temporary order denying the

move pending trial. The parties subsequently filed a notice of settlement striking

the trial date.

       On July 19, 2018, the superior court entered an agreed order granting

relocation to Texas and an agreed parenting plan. The parenting plan designated

Martinek as the custodial parent, established joint decision making authority for

both parents, and includes a finding that Martinek has a limiting factor under RCW

26.09.191 for abusive use of conflict.       The parenting plan granted Postyeni

residential time every Thursday after school until Friday morning, every other

weekend from Thursday after school until the following Tuesday morning, half the

summer, and certain holidays. The parenting plan further provided that if Postyeni

did not move to the same area of Texas before August 31, 2018, “the parties will

engage in mediation/arbitration to determine a long distance Parenting Plan.”

       Postyeni obtained an apartment in Texas and traveled there to exercise her

residential time pursuant to the parenting plan while maintaining her residence in

Washington. On August 22, 2018, the parties entered into an agreement to

continue their mediation until November 2, 2018. Postyeni expressed “serious

reservations” about moving to Texas and wanted more time to determine whether

to commit to the move.     On November 2, 2018, the parties again continued

mediation until December 6, 2018. Postyeni eventually chose not to relocate to

Texas. Thus, at the December 6, 2019 mediation, Postyeni proposed changes to




                                         2
No. 81055-3-I/3


the current residential schedule that would facilitate her ability to live in Seattle and

travel to Texas to exercise her residential time. Martinek rejected her proposal.

       On February 1, 2019, Postyeni initiated arbitration of a long-distance

parenting plan. On May 17, 2019, Martinek filed a motion and declaration to

decline jurisdiction in Washington pursuant to the Uniform Child Custody

Jurisdiction and Enforcement Act (UCCJEA), chapter 26.27 RCW.                  Martinek

argued that Postyeni had relocated to Texas during autumn 2018 and that he had

already served her with registration of the parenting plan at her Texas address.

He also requested a stay of the arbitration proceeding pending the court’s decision

regarding jurisdiction. Postyeni responded with a motion to stay proceedings in

Texas pending the Washington court’s decision regarding jurisdiction, which the

Texas court granted on May 23, 2019.

       On July 29, 2019, the superior court in Washington denied Martinek’s

motion and ruled that Washington has continuing exclusive jurisdiction over the

matter. Of particular note, the court found:

       The Petitioner has resided in Washington during the pendency of the
       action and presently resides in the state of Washington and has an
       apartment in Texas to exercise her residential time pursuant to the
       parenting plan. The Petitioner did not leave Washington to live
       elsewhere.

Martinek did not appeal the order.

       Following entry of the jurisdictional order, Postyeni resubmitted her request

for arbitration of a long distance parenting plan. In response, Martinek proposed

his own long distance parenting plan.




                                           3
No. 81055-3-I/4


       On November 1, 2019, the arbitrator issued her decision. Martinek was

dissatisfied with the arbitration outcome, and on November 5, 2019 he moved for

reconsideration. On November 12, 2019, the arbitrator issued her decision on

reconsideration, which confirmed and clarified her original decision and included a

parenting plan based on that decision.

       On November 21, 2019, Martinek filed a motion for de novo review of the

arbitration decision in superior court. He asserted that the court should vacate the

entire arbitration decision because, among other reasons, the new parenting plan

was not in the child’s best interest and the arbitrator exceeded her authority by

modifying the terms of the July 2018 parenting plan. On December 6, 2019, a

superior court commissioner ruled that the arbitrator did not exceed her authority

to enter a long distance parenting plan and denied Martinek’s motion to vacate the

arbitration decision. The commissioner also ruled that Martinek had not acted in

bad faith and denied Postyeni’s request for attorney fees.

       Martinek then moved to revise and vacate the commissioner’s ruling

regarding the parenting plan, and Postyeni moved to revise the commissioner’s

ruling regarding attorney fees. On January 10, 2020, after conducting a de novo

review of all documents submitted to the arbitrator, the superior court affirmed the

commissioner’s order. In its oral ruling, which was incorporated into the order, the

court stated:

       The parties agreed to the arbitration provision. The parties’ actions
       indicate there was no strict horizon on the arbitration provision, and
       I’m finding that [the arbitrator] did not exceed her authority in her
       decision given that she was—given that she needed to decide a long
       distance parenting plan and that that necessarily involves new
       elements to manage the long distance between the parties.



                                         4
No. 81055-3-I/5



       This court also does a de novo review, which I have done here. I’m
       finding that her parenting plan was not in error and that it was—it is
       reasonable under the circumstances of this case.

The court also stated that Martinek “was certainly in his right to come to court on

this issue” and accordingly denied Postyeni’s request for attorney’s fees. The court

entered the final parenting plan based on the arbitrator’s decision.        Martinek

appealed.


                                     ANALYSIS

I.     Arbitration Provision

       Martinek argues that the trial court erred by denying his motion to revise the

commissioner’s ruling confirming the arbitration decision. “Generally, a trial court’s

rulings dealing with the provisions of a parenting plan are reviewed for abuse of

discretion.” In re Marriage of Christel and Blanchard, 101 Wn. App. 13, 21-22, 1

P.3d 600 (2000). We also review a trial court’s denial of a motion for revision of a

commissioner’s order for abuse of discretion. River House Dev., Inc. v. Integrus

Architecture, P.S., 167 Wn. App. 221, 231, 272 P.3d 289 (2012). A trial court

abuses its discretion if its decision is manifestly unreasonable or based on

untenable grounds or untenable reasons. In re Marriage of Littlefield, 133 Wn.2d

39, 46-47, 940 P.2d 1362 (1997). “On appeal, this court reviews the superior

court’s ruling, not the commissioner’s.” Maldonaldo v. Maldonaldo, 197 Wn. App.

779, 789, 391 P.3d 546 (2017). The trial court’s interpretation of the arbitration




                                          5
No. 81055-3-I/6


statute and the parenting plan are questions of law reviewed de novo. In re Smith-

Bartlett, 95 Wn. App. 633, 636, 976 P.2d 173 (1999).1

       Here, the parties’ final parenting plan and RCW 26.09.184(4) govern the

dispute resolution process. That statute provides:

       (4) DISPUTE RESOLUTION. A process for resolving disputes, other
       than court action, shall be provided unless precluded or limited by
       RCW 26.09.187 or 26.09.191. A dispute resolution process may
       include counseling, mediation, or arbitration by a specified individual
       or agency, or court action. In the dispute resolution process:
       (a) Preference shall be given to carrying out the parenting plan;
       (b) The parents shall use the designated process to resolve disputes
           relating to implementation of the plan, except those related to
           financial support, unless an emergency exists;
       (c) A written record shall be prepared of any agreement reached in
           counseling or mediation and of each arbitration award and shall
           be provided to each party;
       (d) If the court finds that a parent has used or frustrated the dispute
           resolution process without good reason, the court shall award
           attorney’s fees and sanctions to the prevailing parent;
       (e) The parties have the right of review from the dispute resolution
           process to the superior court; and
       (f) The provisions of (a) through (e) of this subsection shall be set
           forth in the decree.

       The parenting plan provided the following dispute resolution

provision:

       Agreed Relocation of Both Parties to Dallas Area. The parties agree
       that if the father moves to Waxahachie or Midlothian, Texas, during
       the summer of 2018 . . . the mother will not object to relocation of the
       child. The mother plans to move to the same area . . . . If the mother
       does not move to the same area before August 31, 2018, the parties
       will engage in mediation/arbitration to determine a long distance
       Parenting Plan. Both sides will accomplish this before the end of
       Summer 2018.




       1
           Our decision is the same under either standard of review.


                                             6
No. 81055-3-I/7


The parenting plan defines “mediation/arbitration” as “mediation followed by

arbitration by the mediator if the parties cannot reach agreement within a

reasonable amount of time.”

       Martinek contends that the arbitrator exceeded her authority by entering the

long distance parenting plan. He contends that the arbitrator’s decision constituted

an improper modification of the parenting plan. We disagree.

       “A permanent parenting plan may be changed by an agreement, by petition

to modify, and by temporary order.” In re Marriage of Watson, 132 Wn. App. 222,

235, 130 P.3d 915 (2006). A modification occurs when the effect of the court’s

ruling causes a party’s rights to be “either extended beyond or reduced from those

originally intended in the decree” and requires a statutory modification procedure

to be followed. Christel, 101 Wn. App at 22. Because a trial court cannot delegate

its authority to modify a parenting plan, “[a]ny modification, no matter how slight,

requires an independent inquiry by the trial court.” In re Marriage of Coy, 160 Wn.

App. 797, 804, 248 P.3d 1101 (2011). “In contrast, a trial court can delegate its

responsibility of interpreting the parenting plan, as long as the parties retain a right

of review by the trial court.” Id. at 804 n. 5 (emphasis omitted) (citing In re

Parentage of Schroeder, 106 Wn. App. 343, 353 n. 8, 22 P.3d 1280 (2001); Smith-

Bartlett, 95 Wn. App. at 640).

       Martinek, relying primarily on In re Marriage of Christel and Blanchard,

argues that the long distance parenting plan amounted to an impermissible

modification of the existing parenting plan. 101 Wn. App. 13. His reliance on

Christel is misplaced. There, the parenting plan contained a dispute resolution




                                           7
No. 81055-3-I/8


provision stating that requiring the parties to go mediation and, if that failed, to

family law court “[i]f [they] are unable to agree on a Major Decision.” Id. at 21-22.

The trial court entered an order that included new provisions for dispute resolution,

even though neither party had sought to change or clarify the dispute resolution

process. Id. at 23. This court held that the order improperly modified the parenting

plan because it went beyond explaining the provisions of the existing plan and

imposed new limits on the rights of the parents. Id. at 23-24. Here, in contrast,

the agreed parenting plan expressly and unambiguously provided for arbitration of

a long distance parenting plan in the event that Postyeni did not move to Texas.

In so doing, the arbitrator properly implemented the agreed parenting plan.

       Martinek asserts that the arbitration provision expired at the end of summer

2018 because Postyeni failed to initiate arbitration of a long-distance parenting

plan prior to the end of summer 2018, even though she moved to Texas. He

asserts that the long distance parenting plan was unnecessary because Postyeni

proved herself capable of following the existing parenting plan from July 2018

through November 2019. But the UCCJEA order, which Martinek did not appeal,

expressly found that Postyeni never moved to Texas. Rather, she followed the

existing parenting plan while maintaining a residence in Washington while she was

deciding whether she was able to commit to moving to Texas. The parties entered

several agreements to continue arbitration to a later date in order to allow Postyeni

time to make this important decision. We agree with the trial court that these

actions indicate the parties agreed not to enforce a strict deadline for implementing

the arbitration provision.




                                         8
No. 81055-3-I/9


         Martinek also appears to argue that the arbitration provision in the existing

parenting plan amounts to an unenforceable delegation of the court’s modification

authority to the arbitrator. But the agreed parenting plan did not purport to prevent

the trial court from conducting an independent de novo review of the arbitration

decision pursuant to RCW 26.09.184(4)(e). The trial court did so. The fact that

Martinek dislikes the result does not render the arbitrator’s decision improper.


II.      Attorney Fees

         Postyeni requests an award of attorney fees and costs incurred on appeal

under RAP 18.1(a), which authorizes such an award if provided by other applicable

law. Postyeni cites CR 11 as legal authority supporting such an award. Under CR

11, a trial court may sanction a party or representative for filing a pleading, motion,

or memorandum that is frivolous or interposed for an improper purpose. “An

appeal is frivolous if, considering the whole record, this court is convinced there

are no debatable issues on which reasonable minds may differ and it is totally

devoid of merit.” In re Recall of Boldt, 187 Wn.2d 542, 556, 386 P.3d 1104 (2017).

Martinek’s appeal was not frivolous. We decline to award fees to Postyeni on this

basis.

         Affirmed.




WE CONCUR:




                                           9